DETAILED ACTION
This office action is in response to applicant’s argument’s dated 09/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over OCHS WOLFGANG WO2005025832 A2 (Wolfgang) in view of KURT YAVUZ DE102004063293 (Kurt).
Regarding claims 1 and 4-6, Wolfgang (Figures 1 and 2) discloses a device for the electrical connection of a control cable to a plurality of injection valves (8) (pages 3 lines 108-118), the device comprising: a housing (1, 3); a plurality of contact points (6) via each of which an electrical connection of a respective one of the plurality of injection valves is enabled; a connecting plug (4) to which the control cable is pluggable; electrical lines (2) routed, at least partly through the housing, from the connecting plug to the contact points, wherein the connecting plug includes: a connecting plug receptacle (housing 4); and an electrical line receiver that, in an installed state, is plugged into the connecting plug receptacle (4) and that receives ends of the electrical lines (5, plug pins provide connection to control line and form ends of the electrical lines); where the connecting plug receptacle (4) includes through-openings (Fig. 1 depicts an opening in plug receptacle 4, which plug pins 5 pass through).
Wolfgang does not explicitly disclose an electrical line receiver, that in an installed state, is plugged into the connecting plug receptacle to receive the ends of the electrical lines; where electrically conductive connectors that are clipped to the connecting plug receptacle and that, in the installed state, enable electrical connections between the ends of the electrical lines and the control cable; wherein a control cable plug for the control cable is pluggable to the connecting plug receptacle to produce a detachable mechanical connection by which electrical connections are formed between the electrical lines and the control cable in the installed state; wherein the connecting plug receptacle includes through-openings; and the electrical line receiver has receptacle bores through each of which is guided a respective end of one or more of the electrical lines, which, in the installed state, is fixed in a respective one of the through-openings.
Kurt (Figs. 5 and 6) disclose an electrical line receiver (28, 42), that in an installed state, is plugged into a connecting plug receptacle to receive plug pins 16; where electrically conductive connectors that are clipped to the connecting plug receptacle and that, in the installed state, enable electrical connections between the ends of the electrical lines and the control cable (pars [0029-0030] disclose where the connecting plug forms electrically conductive connections to a control line and is connected through press fit connection with sealing lips 38 forming a clip type connection with connecting plug receptacle); wherein a control cable plug (26, 28) for the control cable is pluggable to the connecting plug receptacle (12) to produce a detachable mechanical connection by which electrical connections are formed between the electrical lines and the control cable in the installed state (Figures 5 and 6 depict a plug 26, 28 formed with an elastomeric body which is press fit onto pins as to form a detachable connection by which electrical connections are formed between electrical lines and a control line in the installed state as discussed in pars [0029-0030]); wherein the electrical line receiver (28, 42) has receptacle bores (34) through each of which is guided a respective end of one or more of the electrical lines (par [0034]), which, in the installed state, is fixed in a respective one of the through-openings (where the line receiver is seen depicted in figure 6 as installed in a through opening of element 12).
It would have been obvious to a person of ordinary skill in the art to apply the disclosure of Kurt as to provide an electrical line receiver that in an installed state, plugs into the plug receptacle to receive plug pins 5 of Wolfgang such that the connecting device having an insertion section, which is designed to be suitable for engaging in the opening and is provided with passage openings for the contact pins to pass through, the insertion section being provided with a sealing element made of plastic material and molded onto the insertion section, which sealingly abuts on the one hand on peripheral surfaces of the contact pins and on the other hand on an inner peripheral surface of the opening as discussed by Kurt in paragraph [0010].
Regarding claim 2, Wolfgang in view of Kurt discloses the limitations of claim 1 as discussed previously, where Wolfgang further discloses wherein the connecting plug receptacle (4) is formed on the housing (3).
Regarding claim 3, Wolfgang in view of Kurt discloses the limitations of claim 1 as discussed previously, where Wolfgang further discloses further comprising electrically conductive connectors (5) that are fastened to the connecting plug receptacle (4) and that, in the installed state, enable electrical connections between the ends of the electrical lines and the control cable (Page 3 lines 111-114, connectors 5 are fastened to plug receptacle cover 3 through cast connection between grid 2, cover 3 and fuel rail 1 discussed on pages 6 in lines 208-209).
Regarding claims 7-9, Wolfgang in view of Kurt discloses the limitations of claim 1 as discussed previously, where Wolfgang further discloses a line guide through which at least one or more sections of the electrical lines are guided; wherein the line guide includes a plurality of arms that each guides a respective one of the electrical lines to a respective one of the contact points; wherein at least one of the arms of the line guide extends out from the housing (Cover 3 is caste to stamped grid 2 as to form a line guide, where cover 3 guides lines formed in stamped grid 2 and is formed with a plurality of arms extending out from cover portion of housing seen in figure 1 that guide the electrical lines and connections 6 into contact with fuel injectors as discussed on page 3 in lines 113-114 and seen in figure 2 as spring contact 20, where figure 2 also depicts an extension from the cover 3 to form connection with rail housing 1)
Regarding claim 10, Wolfgang in view of Kurt discloses the limitations of claim 1 as discussed previously, where Wolfgang further discloses wherein the housing includes: a receptacle (4) on which the connecting plug receptacle is formed; and a cover (3) that, in the installed state, is connected to the receptacle.
Regarding claim 11, Wolfgang in view of Kurt discloses the limitations of claim 1 as discussed previously, where Wolfgang further discloses fastening arms (7) that are positioned on the housing (receptacle 7 seen in figure 1 depicted as having arms positioned on housing portion 1 which connect to fuel valves 8), and that, in the installed state surround sections of a pipe-shaped basic body of a fuel distributor (8), thereby fastening the housing (1) to the fuel distributor (8, page 3 lines 114-116).

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments dated 09/29/2022, applicant states that the Applicant traverses the rejection because the combination of Ochs and Kurt fails to disclose "an electrical line receiver that, in an installed state, is plugged into the connecting plug receptacle and that receives ends of the electrical lines." The office action correctly concedes that Ochs fails to disclose this element of the claim, and introduces Kurt in order to overcome this deficiency. In particular, the office action asserts that sealing element 28 satisfies the electrical line receiver of the claim. Office Action at page 4. Applicant disagrees because sealing element 28 is received in an opening of fuel injector housing 12. Thus, at best a person of ordinary skill in the art perhaps would have discerned a reason for plugging sealing element 28 into the housing of injection valves 8 of Ochs. In the absence of any guidance in Kurt to plug sealing element 28 into a connecting plug receptacle, only hindsight could have guided a POSITA to repurpose sealing element 28 for reception into the receptacle of the purported connecting plug of Ochs, namely, connector casing 4. Therefore, in view of this discussion, Applicant submits that the combination of Ochs and Kurt fails to disclose the invention of claim 1, and of any of its dependent claims.  
The examiner considers OCHS WOLFGANG WO2005025832 A2 (Wolfgang) to disclose a connecting plug and receptacle 4 as seen in figures 1 and 2 of similar design to the connecting plug 40 and receptacle 42 with pin terminals extending through a portion of the connecting plug body, while Wolfgang does not explicitly state that that a control cable is plugged into the connecting plug receptacle is it considered to be obvious to a POSITA that a mated cable considered to be a control cable would have to be plugged into the plug and receptacle 4 of Wolfgang in order for the fuel rail assembly to be in a state of operation. The examiner provided KURT YAVUZ DE102004063293 (Kurt) (Figs. 5 and 6) to disclose an electrical line receiver (28, 42), that in an installed state, is plugged into a connecting plug receptacle to receive plug pins 16 similar to the plug pins 5 of Wolfgang. Thus Kurt discloses a control cable that is pluggable into an electric plug and receptacle of the design of Wolfgang. Therefore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747